PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MCCOY RUSSELL LLP1410 NW JOHNSON STREET, SUITE 201PORTLAND OR 97209	


In re Application of 				:
FELLAGUE, NOUR-EDDINE et al.	:    
Application No. 15/921,591			:   DECISION ON PETITION
Filed:  March 14, 2018			:   UNDER 37 CFR 1.181 
Attorney Docket No. 8394952		:   
For:	SYSTEMS AND METHODS FOR  	:   
A FUEL DELVERY			:
MODULE HELMET OF HYBRID   	:   
	VEHICLE				:

This is in response to applicant’s petition under 37 CFR 1.181 filed November 19, 2020 requesting to enter amendments filed October 19, 2020. 

The petition is DISMISSED AS MOOT.

A review of the record reveals an after-final amendments and remarks filed October 19, 2020, responding to the final Office action issued August 19, 2020. In the response, Applicant amended claim 1 to overcome an objection raised by the examiner in the final Office action. Since the filing of the petition, the examiner considered and entered the amendments filed October 19, 2020 in the Advisory Action after the filling of an Appeal Brief issued February 1, 2021. Therefore, Applicant’s requested relief has been given. 

In view of the above, the petition is moot and is hereby dismissed. 

Any questions regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.

/WENDY R GARBER/Director, 3600                                                                                                                                                                                                ________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5050

/SB/: 01/28/2021